IN THE
                        TENTH COURT OF APPEALS



                               No. 10-10-00010-CV

                           IN RE JAMES H. RICE, JR.


                               Original Proceeding


                         MEMORANDUM OPINION

      The petition for writ of mandamus is denied.



                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed February 24, 2010
[OT06]